DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraetshemer (EP 3 323 468).
Regarding claims 1 and 10, Kraetshmer discloses (e.g. Paragraphs [0008]-[0013], [0016]-[0017], [0019]-[0020] and figs. 1-3) discloses a neuromodulation system (e.g. [0008] and fig. 1) and corresponding method of providing neuromodulation comprising:
at least one input module for inputting a planned neuromodulation event or a series of neuromodulation events (e.g. display input device 152 of the programmer device 150);
at least one analyzing module for analyzing a neuromodulation event or a series of neuromodulation events (e.g. programmer device 150); 
wherein the analyzing module and the input module are connected such that the input module is configured to forward the planned neuromodulation event or a series of neuromodulation events to the analyzing module and wherein the analyzing module is configured to analyze the planned neuromodulation event or a series of neuromodulation events regarding one or more possible neuromodulation conflict(s) (e.g. Paragraphs [0009]-[0011]: each stimulation vector is analyzed and displayed according to its acceptability, those being inacceptable (in conflict) being displayed with corresponding icons as shown in Figure 2).
Regarding claims 2 and 11, Kraetshemer additionally discloses wherein the one or more possible neuromodulation conflict(s) is least one of neuromodulation safety, hardware capabilities, software capabilities (e.g. Paragraph [0019], wherein the vectors may be outside safety margins, hardware performance abilities, or impact on battery life).
Regarding claims 3 and 12, Kraetshemer additionally discloses a device and method wherein the conflict is incompatible electrode configuration between stimulation blocks, incompatible timing of stimulation blocks, or incompatible amplitude properties of the stimulation blocks (e.g. Paragraph [0020], wherein the timing between blocks is incompatible.)
Regarding claims 4 and 13-14, Kraetshemer additionally discloses a device and method wherein the neuromodulation system further comprises at least one correction module which is configured to amend the planned neuromodulation event or series of neuromodulation events such that in case of detection of a neurostimulation conflict the neuromodulation event or series of neuromodulation events is/are amended such that the neuromodulation conflict is corrected (e.g. Paragraph [0019], wherein the device may exclude stimulation vectors outside patient 
Regarding claim 5, Kraetshemer additionally discloses a device wherein the output means are connected to the analyzing module and is configured to provide at least partially a visual output of at least one of the analysis performed by an analysis module, the planned neuromodulation event or a series of neuromodulation events, the neuromodulation conflict(s), and the correction of the planned neuromodulation event or a series of neuromodulation events (e.g. display 200 as shown in Figure 2 with different icons showing which events are compatible).
Regarding claim 6, Kraetshemer additionally discloses a device wherein a conflict is an impossible electrode configuration (e.g. Paragraph [0019] “vector outside electrostimulator performance limits.”).
Regarding claim 7, Kraetshemer additionally discloses a device wherein the device is configured for a semi-automatic or automatic correction of the neuromodulation conflict (e.g. Paragraph [0019], only presenting the programmer with acceptable status vectors).
Regarding claims 8-9, and 15-16,  Kraetshemer additionally discloses a device and method wherein the correction is selected from amending the timing properties including frequency (e.g. as shown in Paragraph [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraetshemer.
Regarding claims 17-20, Kraetshemer discloses the claimed invention but does not disclose expressly a pulse shape that is amended by shortening biphasic pulses in a post-stimulation phase (claim 17); merging that is selected when a frequency of the stimulation blocks in conflict is within 15 Hz. (claim 18) or 2mA (claim 19), or computing a pulse distance matrix of the at least two stimulation blocks and when a timing between the at least two stimulation blocks is below a threshold, the amplitude of electrodes used by the stimulation blocks is lowered.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the stimulation check as taught by Kraetshemer with the desired amendments above, because Applicant has not disclosed that the specific amendments provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the general safety checks as taught by Kraetshemer, because it provides a reliable means of only using safe configurations and since it appears to be an arbitrary design consideration which fails to patentably distinguish over the prior art.  Therefore, it would have been an obvious matter of design choice to modify Kraetshemer to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/Primary Examiner, Art Unit 3792